           Case 7:19-cv-10668-LLS Document 7 Filed 06/10/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH KASTNER,

                                 Plaintiff,
                                                                   19-CV-10668 (LLS)
                     -against-
                                                                         ORDER
 TRI STATE EYE, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       By order dated December 13, 2019, the Court granted Plaintiff leave to amend his

complaint to comply with Rules 8 and 20 of the Federal Rules of Civil Procedure. (ECF No. 2.)

On January 2, 2020, Plaintiff filed his amended complaint, but he failed to comply with the

December 13, 2019 order. (ECF No. 3.) The Court therefore granted Plaintiff leave to file a

second amended complaint, which Plaintiff did on February 24, 2020. (ECF No. 4-6.)

       The Court has reviewed Plaintiff’s second amended complaint, and for the reasons set

forth below, the Court directs Plaintiff to show cause within 30 days of the date of this order why

this action should not be dismissed for lack of subject matter jurisdiction.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest
             Case 7:19-cv-10668-LLS Document 7 Filed 06/10/20 Page 2 of 7



[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.

2006) (internal quotation marks and citations omitted) (emphasis in original).

                                            DISCUSSION

         The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

         To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal




                                                    2
           Case 7:19-cv-10668-LLS Document 7 Filed 06/10/20 Page 3 of 7



subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996).

       In Plaintiff’s amended complaint, he suggested that he may have been in the custody of

the New York State Department of Corrections and Community Supervision (DOCCS) when he

suffered an injury during an eye surgery in 2018. (ECF No. 3, at 5.) The Court therefore

construed the complaint as asserting a claim under 42 U.S.C. § 1983 and granted Plaintiff leave

to assert facts showing that state actors caused his injury. In Plaintiff’s second amended

complaint, he failed to state any facts showing that he was in DOCCS’ custody at the time of the

events giving rise to any of his claims.

       Moreover, according to New York State court records, Plaintiff’s conviction and sentence

predated the 2018 surgery. See People v. Kastner, 132 A.D.3d 420 (App. Div. 1st Dep’t 2015)

(affirming Plaintiff’s conviction and one-year sentence). The Appellate Division’s decision does

not include the date of Plaintiff’s conviction, but because he was sentenced to a one-year term,

and the Appellate Division’s decision was issued in 2015, the Court concludes that Plaintiff was

not in DOCCS’ custody in 2018.

       Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted). Plaintiff indicates in the complaint that both he

and Defendants reside in New York, precluding complete diversity of citizenship.




                                                  3
           Case 7:19-cv-10668-LLS Document 7 Filed 06/10/20 Page 4 of 7



       The Court therefore orders Plaintiff to show cause, within 30 days of the date of this

order, why this action should not be dismissed for lack of subject matter jurisdiction. If Plaintiff

fails to comply with the Court’s order within the time allowed, or does not show good cause for

his failure to comply, the Court will dismiss this action without prejudice for lack of subject

matter jurisdiction. See Hernandez v. Conriv Realty Assocs., 182 F.3d 121, 123 (2d Cir. 1999)

(“[W]here a court lacks subject matter jurisdiction, it also lacks the power to dismiss with

prejudice.”).

                                          CONCLUSION

       A copy of this order is to be mailed in chambers.

       The Court directs Plaintiff to show cause within 30 days of the date of this order why this

action should not be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). A declaration form is attached to this order.

       In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

are encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov.




                                                  4
            Case 7:19-cv-10668-LLS Document 7 Filed 06/10/20 Page 5 of 7



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated:     June 10, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                 5
               Case 7:19-cv-10668-LLS Document 7 Filed 06/10/20 Page 6 of 7




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
          Case 7:19-cv-10668-LLS Document 7 Filed 06/10/20 Page 7 of 7




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
